Martin, J.
The defendants are appellants from a judgment against them, as acceptor and drawer of a bill of exchange. They pleaded the general issue. Freeman, the drawer, added, that he had been employed by the plaintiff, Dabney, and Temple-man to sell several slaves as their agent; that he sold one of them, Bartlett, to Hopkins, who insisted on Freeman giving a title in his, Freeman’s, name ; that by the directions of the owners of the slave, the price of Bartlett was to be paid to the plaintiff, and that accordingly he, Freeman, gave him a note which he had received from Hopkins, which the plaintiff took as collateral security; and that the bill now sued upon was afterwards given to him on his assurance that the payment of the note he had received as collateral security, should discharge the bill; that, in the expectation that Hopkins would pay the note, the plaintiff returned it to him, Freeman : that Bartlett having died of a redhibitory disease, existing at the time of the sale, Hopkins refused to pay the note ; and, that he, Freeman, is thereby discharged from any obligation as drawer of the bill, to the plaintiff.
The conscience of the plaintiff was probed by interrogatories, and he absolutely denied his having had any interest, or property, in the slave Bartlett, and his having been sold by his directions. The denial was not disproved, so that the defence of Freeman is totally unsupported. The plaintiff made out the rest of his case.

Judgment affirmed,.